DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:   
Claim 8 recites the limitation “wherein the face mask is worn by a user and covers a user’s nose and mouth”. This limitation should be amended to recite “wherein the face mask is configured to be worn by a user and covers the user’s nose and mouth” to avoid a rejection under 35 U.S.C. 101.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 7-11are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, and 7, recites the limitation "the fabric" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “a fabric”.
Claim 8 recites the limitation “a user’s”. This limitation is unclear because a user was already presented in claim 8. Thus, it is unclear as to if this is the same user or a new user. For the purpose of examination, Examiner will interpret this limitation as “the user’s”.
Claims 9-11 are rejected under 35 U.S.C. 112(b) as being dependent on rejected claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutan (US 2015/0352307 A1) with extrinsic evidence provided by “Answering All of Your Cotton Biodegradability Questions” (https://barnhardtcotton.net/blog/cotton-biodegradability/).
In regards to claim 1, Rutan discloses a liner (300; see [0053]; see figure 22), comprising:
an adhesive (360; see [0056]; see figure 22),
wherein the liner (300) is removably attached to a face mask (mask; see [0034]; see figure 5; see [0041] in reference to the liner being easily removed, see [0055] in reference to reference to liners 10, 100 and 200 may also be applicable to liner 300, thus 300 is also removably attached to the mask). 
In regards to claim 3, Rutan discloses the invention as discussed above. 
Rutan further discloses wherein the liner (300) is biodegradable (see [0038] in reference to 12 (and therefore the body of 300 as per [0055]) being made from cotton, a known biodegradable material; as evidenced by “Answering all of your cotton biodegradability questions” stating: “Since cotton is made by nature, it can be biodegraded by nature”). 
In regards to claim 4, Rutan discloses the invention as discussed above.
Rutan further discloses wherein the liner (300) is made from cotton (see [0038]). 
In regards to claim 5, Rutan discloses the invention as discussed above.
Rutan further discloses wherein the liner (300) is made from synthetic material (see [0038] in reference to 12 being made to include another material, such as silicone, with cotton embedded therein, silicone is a synthetic material, and silicone embedded with cotton is similarly a synthetic material). 
In regards to claim 6, Rutan discloses a mask system (system as demonstrated in figure 23), comprising:
a face mask (mask; see [0034]; see figure 5); and
a liner (300; see [0056]; see figure 22),
wherein the liner (300) is removably attachable to the face mask (mask) by use of an adhesive (360; see [0056]; see figure 22; see [0041] in reference to the liner being easily removed, see [0055] in reference to reference to liners 10, 100 and 200 may also be applicable to liner 300, thus 300 is also removably attached to the mask).
In regards to claim 8, Rutan discloses the invention as discussed above.
Rutan further discloses wherein the face mask (mask) is worn by a user (see figure 10) and covers a user’s nose and mouth (See figure 10).
In regards to claim 9, Rutan discloses the invention as discussed above.
Rutan further discloses wherein the liner (300) is biodegradable (see [0038] in reference to 12 (and therefore the body of 300 as per [0055]) being made from cotton, a known biodegradable material; as evidenced by “Answering all of your cotton biodegradability questions” stating: “Since cotton is made by nature, it can be biodegraded by nature”). 
In regards to claim 10, Rutan discloses the invention as discussed above.
Rutan further discloses wherein the liner (300) is made from cotton (see [0038]). 
In regards to claim 11, Rutan discloses the invention as discussed above.
Rutan further discloses wherein the liner (300) is made from synthetic material (see [0038] in reference to 12 being made to include another material, such as silicone, with cotton embedded therein, silicone is a synthetic material, and silicone embedded with cotton is similarly a synthetic material). 
In regards to claim 11, Rutan discloses a method of wearing a mask (mask; see [0034]; see figure 5; see figure 10 that the mask is intended to be worn), comprising:
exposing adhesive areas (360; see [0056]; see figure 22) of a liner (300; see [0056]; see figure 22), 
removably attaching the liner (300) to an inside surface of the mask (mask; see [0056] in reference to adhesive attachment; see [0041] in reference to the liner being easily removed; see figure 20 that the liner is applied to an inner surface of the mask); 
securing the mask (mask) to a user’s face (see figure 10);
removing the mask (mask) from the user’s face (see [0041] in reference to removal of the mask); and 
removing the liner (300) from the inside surface of the mask (mask) by peeling the liner (300) away from the inside surface of the mask (see [0041] in reference to removal of the liner; removal of the liner is considered to be removed in any way possible including peeling, i.e. peeling 360 of 300 off of the mask).
In regards to claim 14, Rutan discloses the invention as discussed above.
Rutan further discloses wherein the face mask (mask) covers the user’s mouth and nose (See figure 10).
In regards to claim 15, Rutan discloses the invention as discussed above.
Rutan further discloses wherein the liner (300) is biodegradable (see [0038] in reference to 12 (and therefore the body of 300 as per [0055]) being made from cotton, a known biodegradable material; as evidenced by “Answering all of your cotton biodegradability questions” stating: “Since cotton is made by nature, it can be biodegraded by nature”). 
In regards to claim 16, Rutan discloses the invention as discussed above.
Rutan further discloses wherein the liner (300) is made from cotton (see [0038]). 
In regards to claim 17, Rutan discloses the invention as discussed above.
Rutan further discloses wherein the liner (300) is made from synthetic material (see [0038] in reference to 12 being made to include another material, such as silicone, with cotton embedded therein, silicone is a synthetic material, and silicone embedded with cotton is similarly a synthetic material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutan (US 2015/0352307 A1) in view of Duveen et al. (US 2011/0297152 A1) (hereinafter Duveen).
In regards to claim 2, Rutan discloses the invention as discussed above.
Rutan does not disclose further comprising essential oils infused into the fabric of the liner. 
However, Duveen teaches an analogous mask (1; see [0044]; see figure 4) comprising an analogous liner (30; see [0044]; see figure 4; 30 lines at least a portion of the mask and therefore is considered to be a liner); wherein the liner (30) is infused with essential oils (see [0044] in reference to the user impregnating the pad with essential oils) for the purpose of adding the medicinal benefits of essential oils to a mask such that a user breathing within the mask may gain said benefits (see [0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric of the liner as disclosed by Rutan by impregnating (or infusing) the fabric of the liner with essential oils as taught by Duveen in order to have provided an improved liner that would add the medicinal benefits of essential oils to a mask such that a user breathing within the mask may gain said benefits (see [0044]) for example, such an infusion as taught by Duveen to infuse the liner with menthol oil would provide the benefit of opening the user’s airways which would improve the intended use of the mask of Rutan which provides a constant stream of air to a user with sleep apnea maintaining their breathing throughout their sleep cycle.
In regards to claim 7, Rutan discloses the invention as discussed above.
Rutan does not disclose further comprising essential oils infused into the fabric of the liner. 
However, Duveen teaches an analogous mask (1; see [0044]; see figure 4) comprising an analogous liner (30; see [0044]; see figure 4; 30 lines at least a portion of the mask and therefore is considered to be a liner); wherein the liner (30) is infused with essential oils (see [0044] in reference to the user impregnating the pad with essential oils) for the purpose of adding the medicinal benefits of essential oils to a mask such that a user breathing within the mask may gain said benefits (see [0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric of the liner as disclosed by Rutan by impregnating (or infusing) the fabric of the liner with essential oils as taught by Duveen in order to have provided an improved liner that would add the medicinal benefits of essential oils to a mask such that a user breathing within the mask may gain said benefits (see [0044]) for example, such an infusion as taught by Duveen to infuse the liner with menthol oil would provide the benefit of opening the user’s airways which would improve the intended use of the mask of Rutan which provides a constant stream of air to a user with sleep apnea maintaining their breathing throughout their sleep cycle.
In regards to claim 13, Rutan discloses the invention as discussed above.
Rutan does not disclose further comprising applying essential oils to the liner before removably attaching the liner to the inside surface of the mask. 
However, Duveen teaches an analogous method of using a mask (1; see [0044]; see figure 4) comprising an analogous liner (30; see [0044]; see figure 4; 30 lines at least a portion of the mask and therefore is considered to be a liner); further comprising applying essential oils to the liner (30) before removably attaching the liner 30) to the inside surface of the mask (1; see [0044] in reference to a kit comprising a frangible container filled with essential oils being provided for impregnating the liner and then inserting of clipping the liner onto the mask) for the purpose of adding the medicinal benefits of essential oils to a mask such that a user breathing within the mask may gain said benefits (see [0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using the mask and liner liner as disclosed by Rutan by adding the step of impregnating (or infusing) the fabric of the liner with essential oils prior to the attachment of the liner to the inner surface of the mask as taught by Duveen in order to have provided an improved method that would add the medicinal benefits of essential oils to a mask such that a user breathing within the mask may gain said benefits (see [0044]) for example, such an infusion as taught by Duveen to infuse the liner with menthol oil would provide the benefit of opening the user’s airways which would improve the intended use of the mask of Rutan which provides a constant stream of air to a user with sleep apnea maintaining their breathing throughout their sleep cycle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bowen et al. (US 10,849,375 B1) which teaches an analogous liner (25; see [Col 7 ln 15-35]; see figure 2a) comprising an adhesive (34; see [Col 7 ln 15-35]; see figure 2a), wherein the liner (25) is removeably attachable to a face mask (12; see [Col 6 ln 46-65]; see figure 1; 25’s attachment to 12 via a pressure sensitive adhesive is considered a removable attachment).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/MICHELLE J LEE/Primary Examiner, Art Unit 3786